Name: Commission Regulation (EC) No 2338/94 of 29 September 1994 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1995
 Type: Regulation
 Subject Matter: food technology;  accounting;  beverages and sugar;  trade policy
 Date Published: nan

 No L 254/22 Official Journal of the European Communities 30 . 9. 94 COMMISSION REGULATION (EC) No 2338/94 of 29 September 1994 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 891 /94 (2), and in particular Article 37 (2) thereof, Whereas, as regards alcohol from distillation as referred to in Articles 35 and 36 of Regulation (EEC) No 822/87, the European Agricultural Guidance and Guarantee Fund (EAGGF) is to bear only the costs arising from its disposal ; whereas the amount of the payment on account of the cost of disposal of the products must be fixed having regard to depreciation in a way similar to that by which alcohol from distillation as referred to in Article 39 of that Regulation is depreciated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The amount of the payment on account of the cost of disposal of the products of distillation pursuant to Articles 35 and 36 of Regulation (EEC) No 822/87 shall be deter ­ mined by application of a coefficient to the value of purchases made by intervention agencies. For the 1995 financial year this coefficient shall be 0,75. Article 2 The expenditure amounts determined in this way shall be notified to the Commission under the declaration esta ­ blished pursuant to Commission Regulation (EEC) No 2776/88 (3). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 42. (3) OJ No L 249, 8 . 9 . 1988, p. 9 .